DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending
Claims 1, 3 and 7 are currently amended
Claims 1-8 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 states “where the fifth water tank”.  Examiner suggests amending the limitation to further recite “where the fifth tank” to maintain consistency.  Also, lines 10-11 states “wherein a high-pressure degassing subsystem comprises said aeration pump compresses…”  Examiner suggests adding “and” after ‘aeration pump’ to further recite “wherein a high-water tank to”.  Examiner suggests amending the limitation to further recite “directing water from the fifth tank to” to maintain consistency.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Lines 1-2 states “wherein each relaxation pipe”.  Examiner suggests amending the limitation to further recite “wherein each extended relaxation pipe” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the Amended, independent claim 1 now recites “a high-pressure degassing subsystem” on lines 10-11, which is not supported or described in the original specification filed on 04/30/2019; therefore, is new matter.  Lines 7-8 of claim 1 recite “a water pressure degassing system” which is described and supported in the original specification and in the drawings; however, a degassing subsystem is not.  Claims 2-8 are also rejected since these claims depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "comprising a fifth pump and a fifth tank for water before degassing fitted with a vent and a relief system” on lines 8-9.  It is unclear and confusing what Applicant is trying to claim.  Examiner suggests removing the limitation “for water before degassing” or amending the limitations to further clarify Applicant’s intent on the claim limitation.  Furthermore, claim 1 recites the limitation “a sixth tank for water after degassing followed by a sixth pump” on lines 16-17, which is unclear and confusing.  Examiner’s note:  similar claim limitations appear on lines 1-2 of claim 2, Claims 2-8 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "a stable level” on line 2.  It is unclear what Applicant means by a stable level, a pressure level?
Claim 3 recites the limitation "a vent” on line 2.  It is unclear whether Applicant is referring to the same vent as recited on line 9 of claim 1, or a different vent.  If Applicant is referring to the same vent, Examiner suggests amending the limitation to further recite “the vent”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (US 5,545,330).

Regarding Claim 1:
	Ehrlich teaches a system for degassing water (see FIGS. 1-2) (see col. 1 lines 5-9 – “…water treatment systems…make environmentally suitable water from water which has been contaminated…”), comprising:
an aerator connected to a first pump which conveys water by a first filter and a first tank (see FIG. 2, oil/water separator system 20 and tank 22) (see FIG. 2, air flotation system 30, tank 32, pump 28 and pump 37), a second pump and a second filter (see FIG. 2, pump 39, pump 44, and tank 42) (see FIG. 2, sand, gravel and granular anthracite filter bed 49 of filter system 40) which conveys water to at least one buffer tank for de-ironed water which is in fluid communication with a third pump thereby delivering water to a fourth tank which is favorably equipped with an ozonization system (see FIG. 2, pumps 48 and 59) (see FIG. 2, ozonation system 60 including a plurality of tanks 62A and 62B) (see col. 4 lines 16-27 discussing ozonation) (see col. 5 lines 39-50);
a fourth pump at one end of the fourth tank (see FIG. 2, pumps 48 and 59), and in addition the at least one buffer tank for de-ironed water is in fluid communication with a water pressure degassing system comprising a fifth pump and a fifth tank for water before degassing fitted with a vent and a relief system (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and 2 in the water (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34), the high-pressure degassing subsystem is connected to a parallel system comprising an inflow collector, flow meters, flow regulating valves, directing water from the fifth water tank to at least one aeration tank having permanent magnets, pipes and an outflow collector which is connected to a sixth tank for water after degassing followed by a sixth pump and a fine filter (see FIG. 2 illustrating numerous flow meters, valves, and pipes along with additional other structural components) (see FIG. 2, carbon adsorption system 70, pump 66, tanks 72A and 72B, and chlorinator system 80) (see col. 5 lines 39-67);
wherein the water pressure degassing system maintains sufficient air pressure to displace CO2 dissolved in the water (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34).
	Although Ehrlich teaches a water treatment system including countless structural components as claimed in claim 1, Ehrlich does not explicitly teach the high-pressure degassing subsystem compresses sterilized air and water to pressures exceeding 5 bar; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the countless pumps, such as 
	Additionally, Ehrlich does not explicitly teach feeding water to a bottle washer and to a bottling machine; however, this claim limitation is merely the material worked upon and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system of Ehrlich to have the purified water dispensed into a bottle washer and eventually into a bottling machine for consumption (see FIGS. 1-2) (see col. 1 lines 5-9 – “…water treatment systems…make environmentally suitable water from water which has been contaminated…”).

Regarding Claim 2:
Ehrlich teaches the system according to claim 1, wherein water from the fifth tank for water before degassing is conveyed in by the fifth pump in order to maintain a stable level inside the fifth tank (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34).




Ehrlich teaches the system according to claim 1, wherein water and air on a suction side of the aeration pump are at environmental pressure due to the presence of a vent on the fifth tank, and compressed by the aeration pump to higher pressures (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34).
Although Ehrlich teaches a water treatment system including countless structural components as claimed in claim 1, Ehrlich does not explicitly teach the high-pressure degassing subsystem compresses sterilized air and water to pressures exceeding 5 bar; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the countless pumps, such as pumps 48 and 59, and the air compressor C2, operate in a way such that the sterilized air and water are compressed to pressures exceeding 5 bar, as claimed, to further dissolve the dissolved gases and have the gas removed from the water (see FIG. 2, air stripping system 50, tank 52, pump 48, vent 54, heater H (relief system), a catalytic incinerator IN, and air compressor C2) (see col. 5 lines 22-34).

Regarding Claim 4:
Ehrlich teaches the system according to claim 1, wherein the inflow collector is connected to multiple parallel lines, preferably with five or six lines each provided with flow meters, multiple aeration tanks having permanent magnets, flow regulating valves and extended relaxation pipes connected to the outflow collector (see FIG. 2 illustrating 

Regarding Claim 5:
Ehrlich teaches the system according to claim 1, wherein in fluid communication with the outflow collector, is a system for measuring water parameters together with an automatic valve guiding water to the fifth tank for water before degassing or to the sixth tank (see FIG. 2, carbon adsorption system 70, pump 66, tanks 72A and 72B, and chlorinator system 80) (see col. 5 lines 39-67).
Ehrlich does not explicitly teach feeding water to a bottle washer and to a bottling machine; however, this claim limitation is merely the material worked upon and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system of Ehrlich to have the purified water dispensed into a bottle washer and eventually into a bottling machine for consumption (see FIGS. 1-2) (see col. 1 lines 5-9 – “…water treatment systems…make environmentally suitable water from water which has been contaminated…”).

Regarding Claim 6:
Ehrlich teaches the system according to claim 1, further comprising four inter-stage flow regulating valves (see FIG. 2 illustrating numerous flow meters, valves, and pipes along with additional other structural components).



Ehrlich teaches the system according to claim 4, wherein each relaxation pipe is at least 10 m long (see FIG. 2 illustrating numerous flow meters, valves, and pipes along with additional other structural components).

Regarding Claim 8:
Ehrlich teaches the system according to claim 1, wherein input water to the system is processed regardless of its mineralization, preferably within a range of 100 mg/l and 1000 mg/l of dissolved constituents (see FIGS. 1-2) (see col. 1 lines 5-9 – “…water treatment systems…make environmentally suitable water from water which has been contaminated…”).


Other References Considered
Ding Nanhua et al. (WO 2017/219892 A1) (hereinafter “Ding”) teaches a raw ecological water treatment process and system including a degassing chamber/system.

Thomas, Jean et al. (WO 2017089988 A1) (hereinafter “Jean”) teaches a method and device for treating water condensed from water vapor contained in the air and for generating potable water.



Affidavit/Declaration
The Affidavit under 37 CFR 1.132 filed on 04/29/2021 is sufficient to overcome the previous rejection of claims 1-8 based upon the 103 rejection as being unpatentable over Lascoste et al. (US 2011/0064824 A1) (hereinafter “Lascoste”).  As a result, the previous 103 rejection of claims 1-8 as being unpatentable over Lascoste is now withdrawn.  However, a new rejection of claims 1-8 is made as being unpatentable over Ehrlich (US 5,545,330) (see above).


Response to Arguments
Applicant’s arguments, see Remarks filed on 04/29/2021 and also see Affidavit filed on 04/29/2021, with respect to the rejection of claims 1-8 under 103 have been fully considered and are persuasive.  Therefore, the previous 103 rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ehrlich (US 5,545,330) (see above).
A new set of claim objections regarding claims 1 and 7 are made (see above).
A new set of 112(a) claim rejection regarding claims 1-8 is made (see above).
A new set of 112(b) claim rejections regarding claims 1-8 are made (see above).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/AKASH K VARMA/Examiner, Art Unit 1773